Case 20-10934-KHK        Doc 69     Filed 07/20/20 Entered 07/20/20 13:28:13            Desc Main
                                   Document      Page 1 of 4



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                         ALEXANDRIA DIVISION
IN RE:                          )
                                )
JOHN KIRIAKOU                   )         Case No. 20-10934-KHK
                                )
       Debtor.                       )          Chapter 7



                DEBTOR’S MOTION TO VOLUNTARILY DISMISS CASE

       John Kiriakou, the debtor in the above captioned case (the “Debtor”), respectfully

requests that this case be dismissed by the Court pursuant to 11 U.S.C. Sec. 707(b)(1). The

grounds for this Motion are respectfully stated as follows:

                                     FACTUAL BACKGROUND

   1. On March 27, 2020, Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy

       Code with this Court.

   2. The Clerk a Notice of Statement of Presumption of Abuse under 11 U.S.C. Section

       707(b)(2) on May 16, 2020 and again on July 12, 2020 .

   3. The United States Trustee filed a Statement of Presumption of Abuse on July 16, 2020.

   4. On July 15, 2020, the Court entered an Order denying the Debtor’s motion to convert the

       case to Chapter 13.

   5. The Chapter 7 Trustee filed a Report of No Distribution on April 24, 2020 and since then

       has not indicated any intent to administer assets for the bankruptcy estate.

   6. The Debtor seeks this dismissal in good faith and it will not result in any prejudicial

       effect on his creditors.
Case 20-10934-KHK             Doc 69    Filed 07/20/20 Entered 07/20/20 13:28:13        Desc Main
                                       Document      Page 2 of 4



        WHEREFORE, the Debtor respectfully requests that this Court dismiss the Chapter 7

case and any other relief the Court deems just and proper.

                                                     JOHN KIRIAKOU
                                                     By Counsel

                                                     /s/ Ashvin Pandurangi
                                                     Ashvin Pandurangi, Esq., VSB# 86966
                                                     AP Law Group, PLC
                                                     211 Park Ave.
                                                     Falls Church, VA 22046
                                                     Tel: (571) 969-6540
                                                     Fax: (571) 699-0518
                                                     ​ap@aplawg.com
                                                     Counsel for the Debtor

                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of July, 2020, a true copy of the foregoing was

served electronically pursuant to this Court’s CM/ECF procedures on all parties entitled to

receive such notice in the above-captioned case, and by first class mail, postage prepaid to the

attached list of creditors.

                                                     _____ /s/Ashvin Pandurangi_________
                                                     Ashvin Pandurangi, Esq., VSB# 86966
    Case 20-10934-KHK   Doc 69    Filed 07/20/20 Entered 07/20/20 13:28:13   Desc Main
                                 Document      Page 3 of 4


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Bank of America
                        4909 Savarese Circle
                        Fl1-908-01-50
                        Tampa, FL 33634


                        Best Egg
                        Po Box 42912
                        Philadelphia, PA 19101


                        Capital One
                        Attn: Bankruptcy
                        Po Box 30285
                        Salt Lake City, UT 84130


                        Heather Kiriakou
                        2924 2nd Street N.
                        Arlington, VA 22201


                        Law Office of Melissa VanLowe 3050
                        Chain Bridge Rd.
                        Suite 200
                        Fairfax, VA 22030
                        Andrea Campbell Davison
                        Bean, Kinney & Korman
                        2311 Wilson Blvd.
                        Suite 500
                        Arlington, VA 22201


                        LendingClub
                        Attn: Bankruptcy
                        595 Market St, Ste 200
                        San Francisco, CA 94105


                        PNC Bank
                        Attn: Bankruptcy
                        Po Box 94982: Mailstop Br-Yb58-01-5
                        Cleveland, OH 44101


                        Pnc Bank
                        Atn: Bankruptcy Department
                        Po Box 94982: Ms: Br-Yb58-01-5
                        Cleveland, OH 44101


                        Sofi Lending Corp
                        Attn: Bankruptcy
                        375 Healdsburg Avenue Suite 280
                        Healdsburg, CA 95448
Case 20-10934-KHK   Doc 69    Filed 07/20/20 Entered 07/20/20 13:28:13   Desc Main
                             Document      Page 4 of 4



                    Synchrony Bank/Old Navy
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896


                    Upgrade, Inc.
                    275 Battery Street
                    23rd Floor
                    San Francisco, CA 94111
